EXHIBIT 10.16




SUPPLEMENTAL RETIREMENT INCOME PLAN


(As Amended and Restated Effective October 19, 2018)


SECTION 1


Definitions


1.1
Agent. Any Employee who is classified as an Employee Subgroup Code 8 Regular
Employee Agent Exempt or an Employee Subgroup Code 18 New York Financial
Specialist Agent Exempt (formerly referred to collectively as Employee Type Code
30 Agent-Full Time) on an Employer’s human resource system.



1.2
Beneficiary. A Participant's "Beneficiary" under the Plan means the person or
persons entitled to benefits under the Retirement Plan because of the
Participant's death.



1.3
Board of Directors. "Board of Directors" means the Board of Directors of The
Allstate Corporation.



1.4
Code. "Code" means the Internal Revenue Code of 1986, as amended, including
regulations and other guidance of general applicability promulgated thereunder.



1.5
Committee. "Committee" means the Administrative Committee under the Retirement
Plan.



1.6
Company. "Company" means The Allstate Corporation, a Delaware corporation.



1.7
Date of Death. "Date of Death" means the date of the Participant's death.



1.8
Deferral Period Interest for Pre-409A Benefits. “Deferral Period Interest for
Pre-409A Benefits” for the deferred portion of Pre-409A Benefits means the
blended first segment lump sum interest rate used to calculate the lump sum
payment under the Retirement Plan and will apply to the deferred portion of the
Pre-409A Benefit from the period beginning on the Payment Start Date and ending
on the Plan Payment Date for Pre-409A Benefits, or, if earlier, the date
Pre-409A Benefits are paid.



1.9
Eligible Annual Compensation. "Eligible Annual Compensation" means a
Participant's Annual Compensation as defined in the Retirement Plan, but without
regard to the applicable calendar year limitation imposed by Section 401(a)(17)
of the Code.



1.10
Employers. The Company and each subsidiary or affiliate of the Company which
adopts the Retirement Plan is referred to herein individually as an "Employer"
and collectively as the "Employers."



1.11
ERISA. "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.



1



--------------------------------------------------------------------------------






1.12
Hardship. Hardship means an urgent financial need that cannot be satisfied
through other reasonable sources, as determined by the Committee.



1.13
Participant. "Participant" means any employee of an Employer who is
participating in the Plan, as provided herein.



1.14
Payment Start Date. “Payment Start Date” means the date on which a Participant’s
benefits are paid or commence to be paid to him from the Retirement Plan.



1.15
Plan. "Plan" means the Supplemental Retirement Income Plan, as described herein.



1.16
Plan Payment Date for Pre-409A Benefits. "Plan Payment Date for Pre-409A
Benefits" means the January 1 coincident with or next following the Payment
Start Date on which the Retirement Plan becomes obligated to pay a Participant's
benefits.



1.17
Plan Payment Date for Post-409A Benefits. “Plan Payment Date for Post-409A
Benefits” for a participant who separates from service prior to age 55 means the
first business day of the calendar month after the Participant’s separation from
service that is, or next follows, the later of (i) the January 1 following the
Participant’s attainment of age 55 or (ii) the date that is the six-month
anniversary of the separation from service. “Plan Payment Date for Post-409A
Benefits” for a Participant who separates from service on or after reaching age
55 means the first business day of the calendar month after the Participant’s
separation from service that is, or next follows, the later of (i) the January 1
following the Participant’s separation from service or (ii) the date that is the
six-month anniversary of the separation from service. If a Participant dies
prior to a separation from service or after a separation from service but before
the Plan Payment Date for Post-409A Benefits and such death occurs between
January 1 and June 30, the Post-409A Benefits payable to the Beneficiary shall
be paid between July 1 and December 31 of the same calendar year as the
Participant’s death. If a Participant dies prior to a separation from service or
after a separation from service but before the Plan Payment Date for Post-409A
Benefits and such death occurs between July 1 and December 31, the Post-409A
Benefits payable to the Beneficiary shall be paid between January 1 and December
31 of the calendar year next following the Participant’s death.



For purposes of this subsection, “separation from service” shall mean a
termination of employment upon which a Participant ceases performing services
for all entities within the Company’s controlled group, as defined in Code
Sections 414(b) and 414(c) (i.e., the 80-percent controlled group).
Notwithstanding, a separation from service shall also include a reduction in a
Participant’s rate of services to any such entity that is reasonably anticipated
to be a permanent reduction to a rate that is 20 percent or less of the average
rate of services performed by the Participant in the 36 months prior to such
reduction. If a Participant ceases or reduces services under a bona fide leave
of absence, a separation from service occurs after the close of the 6-month
anniversary of the commencement of such leave; provided, however, that if the
Participant has a statutory or contractual right to reemployment, the separation
from service shall be delayed until the date that the


2



--------------------------------------------------------------------------------






Participant’s right ceases or, if the Participant resumes services, until the
Participant subsequently separates from service. For purposes of determining
whether a Participant has a separation from service, services taken into account
shall include services performed for the Company as an independent contractor
but not services performed as a non-employee director of any entity within the
controlled group. Determination of whether a separation from service occurs
shall be made in a manner that is consistent with Treas. Reg. 1.409A-1(h).


1.18
Plan Payment Date for Small Benefits. "Plan Payment Date for Small Benefits"
means the January 1st immediately following the applicable Valuation Date as
defined in Section 4.5.



1.19
Pre-409A Benefit. “Pre-409A Benefit” means the benefit that was fully earned and
vested as of December 31, 2004, under the terms of the Plan as in effect on
October 3, 2004, including any Deferral Period Interest for Pre-409A Benefits
and, therefore, is not subject to Code Section 409A.



1.20
Post-409A Benefit. “Post-409A Benefit” means any benefit that is not a Pre-409A
Benefit.



1.21
Required Distributions. "Required Distributions" means distributions required to
be made by the Retirement Plan as defined in Section 401(a)(9) of the Code.



1.22
Retirement Plan. "Retirement Plan" means the Allstate Retirement Plan, as
amended from time to time.



SECTION 2


Introduction


2.1
History. The Plan was established as of January 1, 1978 and amended and restated
as of January 1, 1996, December 31, 2008, November 30, 2011, January 1, 2014,
and October 19, 2018.



2.2
Purpose. The Company maintains the Retirement Plan, a defined benefit pension
plan which is intended to meet the applicable requirements of the Code. The Code
places limitations and restrictions on the amount of benefits which may be paid
from, and the amount of compensation which may be taken into account in
calculating benefits under, the Retirement Plan. The purpose of this Plan is to
provide benefits to Participants in the Plan which would otherwise be earned
under but may not be provided from the Retirement Plan because of these
limitations and restrictions of the Code. It is intended that this Plan only
cover a select group of management or highly compensated employees for purposes
of ERISA. The Plan is intended to conform to the requirements of Code Section
409A with respect to Post-409A Benefits.



3



--------------------------------------------------------------------------------




2.3
Administration. The Plan will be administered by the Committee. The Committee
has the discretionary authority to issue such rules as it deems appropriate and
to construe and interpret the provisions of the Plan and make factual
determinations thereunder, including the power to determine the rights or
eligibility of employees or Participants and any other persons, and the amounts
of their benefits under the Plan, and to remedy ambiguities, inconsistencies or
omissions. Any decision by the Committee hereunder or with respect hereto shall
be final, binding and conclusive on all Participants and all other persons
whomsoever. The Committee shall interpret the Plan in a manner that it
determines does not result in taxation of Participants under Code Section 409A.



2.4
Plan Benefits for Participants Whose Benefits Commenced Prior to December 31,
2008. Pre-409A Benefits that commenced prior to December 31, 2008 will, except
as otherwise specifically provided herein, be governed in all respects by the
terms of the Plan as in effect as of the date the Participant's benefits
commenced and in good faith compliance with Code Section 409A. The benefits
provided hereunder with respect to Participants whose benefits commence on or
after December 31, 2008 will be governed in all respects by the terms of this
Plan, which have been amended to conform the requirements of Code Section 409A
for Post-409A Benefits.



SECTION 3


Participation and Amount of Benefits


3.1
Eligibility. Each employee of an Employer who is a participant in the Retirement
Plan, who is entitled to receive final average pay or cash balance benefits from
the Retirement Plan, and whose benefits thereunder have been limited by the Code
as described in Section 2.2 will become a Participant in this Plan. In the event
of the death of such a Participant, his Beneficiary shall be entitled to receive
the Participant's benefits under the Plan. Benefits payable under the Plan to a
Participant or his Beneficiary are determined in accordance with Sections 3.2
and 3.3. Benefits under the Plan with respect to a Participant or Beneficiary
(in the event of a Participant’s death) may be comprised of both Pre-409A
Benefits and Post-409A Benefits. An Agent entitled to a benefit under the Agents
Pension Plan is not eligible for benefits under this Plan with respect to such
Agent’s period of employment used to determine his benefit under the Agents
Pension Plan. An Agent may be eligible for benefits under this Plan if, after
December 31, 2013, he becomes a Participant pursuant to the first sentence of
this Section 3.1 but only with respect to his benefits paid from the Retirement
Plan.



3.2
Amount of Pre-409A Benefits. The amount of any benefits which otherwise would
have been provided for a Participant under the Retirement Plan as of December
31, 2004, but which may not be paid from such plan because of the limitations
and restrictions imposed by the Code, shall be calculated as provided in this
Section 3.2 and paid under this Plan as provided in Section 4 below. Such
benefits shall be equal to the excess of: (a) the amount of retirement benefit
as of December 31, 2004 which otherwise would have been provided for the
Participant (or in the event of his death, his Beneficiary) by the Retirement
Plan, determined without regard to the limitations of the Code and by taking



4



--------------------------------------------------------------------------------




into account any compensation deferred on or before December 31, 2004 under The
Allstate Corporation Deferred Compensation Plan and The Allstate Corporation
Deferred Compensation Plan for Employee Agents which is not included as Annual
Compensation (as defined in the Retirement Plan) under the Retirement Plan; over
(b) the actual amount of retirement benefit determined for the Participant or
his Beneficiary under the Retirement Plan as of December 31, 2004. The Amount of
Pre-409A Benefits will be calculated on the Payment Start Date and will include
Deferral Period Interest for Pre‑409A Benefits, as applicable.


3.3
Amount of Post-409A Benefits. The amount of any benefits which otherwise would
have been provided for a Participant under the Retirement Plan after December
31, 2004, but which may not be paid from such plan because of the limitations
and restrictions imposed by the Code, shall be calculated as provided in this
Section 3.3 and paid under this Plan as provided in Section 4 below. Such
benefits shall be equal to the excess of: (a) the amount of retirement benefit
earned after December 31, 2004 which otherwise would have been provided for the
Participant (or in the event of his death, his Beneficiary) by the Retirement
Plan, determined without regard to the limitations of the Code and by taking
into account any compensation deferred after December 31, 2004 under The
Allstate Corporation Deferred Compensation Plan and The Allstate Corporation
Deferred Compensation Plan for Employee Agents which is not included as Annual
Compensation (as defined in the Retirement Plan) under the Retirement Plan; over
(b) the actual amount of retirement benefit determined for the Participant or
his Beneficiary under the Retirement Plan after December 31, 2004.
Notwithstanding the preceding sentences, if a Participant is entitled to a
benefit under the Agents Pension Plan, the amount of retirement benefit earned
under paragraph (a) of the preceding sentence or determined under paragraph (b)
of the preceding sentence for such Participant shall not take into account such
Participant’s period of employment used to determine his benefit under the
Agents Pension Plan.



The amount of any Post-409A Benefits paid to a Participant shall be determined
on the Plan Payment Date for Post-409A Benefits using the lump sum death benefit
calculation methodology described in Section E.6.(A)(1) of the Retirement Plan
for final average pay benefits or Section 3.8(A) of the Retirement Plan for cash
balance benefits, as applicable, and the lump sum methodology and actuarial
methods in effect under the Retirement Plan.


The amount of any Post-409A Benefits paid to a Beneficiary shall be determined
on the death benefit payment date for Post-409A Benefits using the lump sum
death benefit provisions contained in Section E.6. of the Retirement Plan for
final average pay benefits or Section 3.8(A) of the Retirement Plan for cash
balance benefits, as applicable, and the lump sum methodology and actuarial
methods in effect under the Retirement Plan.


Notwithstanding the foregoing, the lump sum interest rate and mortality table
applicable to Participants who separate from service or die on or after age 55
after November 30, 2009 with a Plan Payment Date for Post-409A Benefits in the
first six months of a calendar year shall be the applicable lump sum interest
rate and


5



--------------------------------------------------------------------------------




mortality table under the Retirement Plan during the year prior to the Plan
Payment Date for Post-409A Benefits.  The lump sum interest rate and mortality
table applicable to Participants who separate from service or die on or after
age 55 after November 30, 2009 with a Plan Payment Date for Post-409A Benefits
in the last six months of a calendar year shall be the applicable lump sum
interest rate and mortality table under the Retirement Plan during the year in
which the Plan Payment Date for Post-409A Benefits occurs.
SECTION 4


Payment of Benefits1 


4.1
Form and Time of Payment for Pre-409A Benefits and Post-409A Benefits. All
Pre‑409A Benefits shall be paid in a single lump sum on the Plan Payment Date
for Pre‑409A Benefits, except (i) upon demonstrating a Hardship to the
Committee, Pre‑409A Benefits may be paid after the Participant’s Payment Start
Date and before the January 1 first following the day preceding the
Participant’s Plan Payment Date for Pre‑409A Benefits; or (ii) if a Participant
or Beneficiary should die prior to receipt of Pre‑409A Benefits, such benefits
shall be paid in a lump sum as soon as practicable thereafter to the estate of
such Participant or Beneficiary. Notwithstanding the foregoing, Participants
receiving Required Distributions from the Retirement Plan will receive their
Pre-409A Benefits at the same time their Retirement Plan Benefits commence. All
Post-409A Benefits shall be paid in a single lump sum on the Plan Payment Date
for Post-409A Benefits.

    
4.2
Facility of Payment. Any amount payable under the Plan to a person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to such person's legal representative,
or may be applied for the benefit of such person in any manner selected by the
Committee.



4.3
Review of Benefit Determinations. The Committee will provide notice in writing
to any Participant or Beneficiary whose claim for benefits under the Plan is
denied and the Committee shall afford such Participant or Beneficiary a full and
fair review of its decision if so requested.



4.4
Payment and Funding of Benefits. Amounts payable under the Plan to or on account
of a Participant shall be paid directly by the Employers, and shall be provided
from the general assets of the Employers. No assets of the Employers shall be
set aside solely for the purpose of providing benefits hereunder, and the
Employers' obligation to pay such benefits is not limited to any particular
assets of the Employer. Benefits under the Plan are not funded, the Employers'
obligation to pay such benefits is merely a contractual obligation, and a
Participant or Beneficiary shall be treated as a general creditor of the
Employers with respect to any benefits payable under the Plan.



1 See Appendix A for Payment of Benefit information for Participants with a Plan
Payment Date on or before January 1, 1996 or for Participants who retired under
the Allstate Insurance Company's 1994 Special Retirement Opportunity.


6



--------------------------------------------------------------------------------






4.5
Payment of Small Benefits. Notwithstanding anything contained herein to the
contrary if on December 31, 2018 or any December 31 thereafter (a “Valuation
Date”), (i) a Participant has been separated from service for a period of at
least six-months prior to such Valuation Date and (ii) the aggregate value of
such Participant’s Pre-409A Benefits and Post-409A Benefits, together with the
value of any other benefits payable to the Participant under plans that are
aggregated with this Plan for purposes of Code Section 409A, on such Valuation
Date is less than the applicable dollar amount under Code section 402(g)(1)(B),
the Participant’s Pre-409A Benefits and Post-409A Benefits will be paid out on
the Plan Payment Date for Small Benefits.



SECTION 5


Miscellaneous


5.1
Action by Company. Any action required or permitted to be taken by the Company
under the Plan shall be by resolution of its Board of Directors, by resolution
of a duly authorized committee of its Board of Directors, or by a person or
persons authorized by resolution of its Board of Directors or such committee.



5.2
Gender and Number. Where the context admits, words in the masculine gender shall
include the feminine and neuter genders, the singular shall include the plural,
and plural shall include the singular.



5.3
Controlling Law. Except to the extent superseded by laws of the United States,
the laws of Illinois shall be controlling in all matters relating to the Plan.


5.4
Employment Rights. The Plan does not constitute a contract of employment, and
participation in the Plan will not give any employee the right to be retained in
the employ of an Employer, nor any right or claim to any benefit under the Plan,
unless such right or claim has specifically accrued under the terms of the Plan.



5.5
Interests Not Transferable. The interests of persons entitled to benefits under
the Plan are not subject to their debts or other obligations and, except as may
be required by the tax withholding provisions of the Code or any state's income
tax act, may not be voluntarily or involuntarily sold, transferred, alienated,
assigned or encumbered.



5.6
Successors. The Plan is binding on all persons entitled to benefits hereunder
and their respective heirs and legal representatives, and on the Employers and
their successors and assigns.



5.7
Statute of Limitations. No legal or equitable action involving the Plan may be
commenced later than two years from the time the person bringing the action
knew, or had reason to know, of the circumstances giving rise to the action.
This provision shall not be interpreted to extend any otherwise applicable
statute of limitations, nor to bar the Plan from recovering overpayments of
benefits or other amounts incorrectly paid to any



7



--------------------------------------------------------------------------------




person under the Plan at any time or bringing any legal or equitable action
against any party.


5.8
Forum for Legal Actions. Any legal or equitable action involving the Plan that
is brought by any Participant, any beneficiary or any other person shall be
litigated in the federal courts located in the Northern District of Illinois and
no other federal or state court.



5.9
Legal Fees. Any award of legal fees against the Plan, the Administrative
Committee or any member thereof, the Pension Committee or any member thereof,
the Board of Directors or any member thereof, any Employer, any of their
respective affiliates, officers, directors, employees, or agents (collectively,
the “Plan Parties”) in connection with an action involving the Plan shall be
calculated pursuant to a method that results in the lowest amount of fees being
paid, which amount shall be no more than the amount that is reasonable. In no
event shall legal fees be awarded against Plan Parties for work related to (a)
administrative proceedings under the Plan or (b) unsuccessful claims brought by
a Participant, beneficiary or any other person. In calculating any award of
legal fees, there shall be no enhancement for the risk of contingency,
nonpayment or any other risk nor shall there be applied a contingency multiplier
or any other multiplier. In any action brought by a Participant, beneficiary or
any other person against Plan Parties, legal fees of the Plan Parties in
connection with such action shall be paid by the Participant, beneficiary or
other person bringing the action, unless the court specifically finds that (a)
there was a reasonable basis for the action and (b) the action was brought in
good faith.



5.10
Severability. If a provision of the Plan, including any provision of an
amendment to the Plan, shall be held illegal or invalid, the illegality or
invalidity shall not affect the remaining parts of the Plan and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included in the Plan.



SECTION 6


Amendment and Termination
    
The Company reserves the right at any time and from time to time to amend or
terminate the Plan in accordance with the procedures set forth in Section 5.1.
Notwithstanding the foregoing, no amendment or termination of this Plan with
respect to Post-409 Benefits shall be made in accordance with this Section 6
unless such termination or amendment complies with Code Section 409A.


8



--------------------------------------------------------------------------------






Appendix A


Payment of Benefits
Plan Payment Date on or Before January 1, 1996 or Special Retirement Opportunity
Participants


A.1
Normal Form of Payment for Pre-409A Benefits. Except as provided in subsection
4.2, for Participants with a plan payment date on or before January 1, 1996 or
Participants who retired under the Company's 1994 Special Retirement
Opportunity, benefits under the Plan shall be paid to a Participant (or in the
case of his death, to his Beneficiary) monthly, commencing as of the earliest of
(i) the Participant's Payment Start Date or (ii) the date 60 days following
Participant's Date of Death (or the date the Committee receives notification of
the Participant's death, if more than 7 days after Participant's Date of Death)
and continuing during his lifetime (or the lifetime of his Beneficiary), with
the last payment to be made for the month in which the Participant's or
Beneficiary's death occurs. For purposes of this Appendix A, “plan payment date”
means the day following the date on which the Retirement Plan becomes obligated
to pay a Participant’s benefits.



A.2.
Optional Forms of Payment for Pre-409A Benefits. In lieu of the form and amount
of benefit specified in subsection A.1, a Participant with a plan payment date
on or before January 1, 1996 or who retired under the Company's 1994 Special
Retirement Opportunity (or in the case of his death, his Beneficiary) may elect
(in accordance with subsection A.4) a benefit in such other form as then would
be available to such Participant or Beneficiary under the Retirement Plan. The
actuarial rates, factors and assumptions used to determine the amount of
optional forms of benefit under the Retirement Plan shall be used to calculate
the amount of optional forms of payment under this Plan.



A.3.
Time of Payment for Pre-409A Benefits. For Participants with a Plan Payment Date
on or before January 1, 1996 or Participants who retired under the Company's
1994 Special Retirement Opportunity, benefits under the Plan shall be paid as of
the earliest of (i) the Participant's Payment Start Date or (ii) the date 60
days following Participant's Date of Death (or the date the Committee receives
notification of the Participant's death, if more than 7 days after Participant's
Date of Death). Notwithstanding the foregoing, a Participant with a Plan Payment
Date on or before January 1, 1996 or who retired under the Company's 1994
Special Retirement Opportunity (or in the case of his death, his Beneficiary)
may elect (in accordance with subsection A.4) to defer payment of any lump sum
benefits (elected under subsection A.2, if available) to the first or second
January 1 next following his Plan Payment Date. If a Participant or Beneficiary
elects to defer payment of benefits under this subsection A.3, simple interest
(at the post-1990 PBGC rate used to calculate the participant's lump sum, or
such other rate as may be used by the Retirement Plan) shall be added to such
benefits, to the date of payment. If a Participant or Beneficiary who elects to
defer payment of benefits under this subsection 4.3 should die prior to receipt
of payment, such benefits shall be paid in a lump sum as soon as practicable
thereafter to the estate of such Participant or Beneficiary.





A-1



--------------------------------------------------------------------------------





A.4.
Pre-409A Benefit Payment Elections. For Participants with a plan payment date on
or before January 1, 1996 or Participants who retired under the Company's 1994
Special Retirement Opportunity, except as otherwise provided below, elections of
an optional form of payment under subsection 4.2 and elections to defer payment
under subsection 4.4 shall be irrevocable, must be in writing, and must be filed
with the Committee at least 30 days prior to the Participant's plan payment date
or, in the case of an election by a Beneficiary, at any time prior to the date
60 days following Participant's Date of Death (or the date the Committee
receives notification of the Participant's death, if more than 7 days after
Participant's Date of Death). Notwithstanding the foregoing, (i) if a
Participant is retiring by mutual agreement with the Company in less than 30
days, and the date of the Participant's retirement is outside his control, the
Participant's election may be made at any time prior to his plan payment date;
and (ii) elections by a Participant who retires after December 31, 1994 under
the Company's 1994 Special Retirement Opportunity must be filed with the
Committee on or before the December 31 of the year prior to their plan payment
date for Pre-409A Benefits.



A.5.
Special Election to Commute Pre-409A Benefit Payments. Notwithstanding any other
provision of the Plan, a Participant or Beneficiary who is receiving periodic
benefit payments under the Plan on account of a Participant who terminated
employment prior to October 1, 1994 may elect (as provided below) to have the
remaining unpaid balance of such payments as of December 30, 1994 paid in a lump
sum as soon as practicable after January 1, 1995. Each election under this
subsection A.5 shall be irrevocable, must be in writing, and must be filed with
the Committee on or before December 31, 1994. The actuarial rates, factors and
assumptions used to determine lump sum payments under the Retirement Plan as of
December 30, 1994 shall be used to calculate lump sum payments under this
subsection A.5.





A-2

